Case 20-43267-elm11 Doc 68 Filed 11/11/20                Entered 11/11/20 15:43:55     Page 1 of 6



Joshua L. Shepherd
Texas State Bar No. 24058104
jshepherd@qslwm.com
Quilling, Selander, Lownds, Winslett & Moser, P.C.
2001 Bryan Street, Suite 1800
Dallas, Texas 75201
(214) 871-2100 – Telephone
(214) 871-2111 – Facsimile

ATTORNEYS FOR FROST BANK

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 IN RE:                                              §
                                                     §
 WELLFLEX ENERGY PARTNERS                            §
                                                              CASE NO. 20-43267-elm11
 FORT WORTH, LLC,                                    §
                                                     §
             DEBTOR.                                 §

               FROST BANK’S OBJECTION TO DEBTOR’S SALE MOTION
                          [Relates to Docket Nos. 13 and 46]

TO THE HONORABLE EDWARD L. MORRIS,
UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW Frost Bank (“Frost”), a creditor and party in interest in the above-styled

and numbered bankruptcy case, and files this Objection (“Objection”) to the Motion for Authority

to (I) Sell Substantially All of the Debtor’s Assets Free and Clear of All Liens, Claims,

Encumbrances, and Interests, (II) Assume and Assign Certain Executory Contracts in Connection

with the Sale, and (III) Provide the Proposed Purchaser with a Topping Fee [Dkt. No. 13] (the

“Sale Motion”) filed by debtor Wellflex Energy Partners Fort Worth, LLC (the “Debtor”). In

support hereof, Frost would respectfully show the Court as follows:

                      I. FACTUAL AND PROCEDURAL BACKGROUND

        1.       On October 22, 2020 (the “Petition Date”), the Debtor filed a voluntary petition in

this Court for relief under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et


_____________________________________________________________________________________________
FROST BANK’S OBJECTION TO DEBTOR’S SALE MOTION                                         PAGE 1
Case 20-43267-elm11 Doc 68 Filed 11/11/20               Entered 11/11/20 15:43:55         Page 2 of 6




seq. (the “Bankruptcy Code”).

           2.       In addition to instigating the instant bankruptcy case, on the Petition Date, the

Debtor also filed the Sale Motion. Through the Sale Motion, the Debtor seeks an Order from this

Court “authorizing the sale of substantially all of the Debtor’s assets free and clear of liens, claims,

encumbrances, and interests” (the “Proposed Sale”) to PetroSmith Equipment, LP (the “Buyer”).

See Sale Motion, page 2.

           3.       The Debtor is indebted to Frost, and ultimately the United States Small Business

Administration (the “SBA”), pursuant to a loan made to the Debtor under the terms and conditions

of the Paycheck Protection Program of the SBA and the CARES Act (2020) 1 (the “PPP Loan”).

The PPP Loan is evidenced by (i) a Paycheck Protection Program Promissory Note with an

effective date of April 5, 2020, executed by Debtor and payable to the order of Frost, as the “PPP

Lender”, in the original principal amount of $2,501,500.00 (the “PPP Note”); and (ii) a

Disbursement Request and Authorization of that same date (the “DRA”). True and correct copies

of the PPP Note and the DRA, redacted to comply with Rule 9037 of the Federal Rules of

Bankruptcy Procedure, are attached hereto and incorporated herein by reference, respectively, as

Exhibit “A” and Exhibit “B”.

           4.       As of the Petition Date, the Debtor owed an outstanding balance to Frost (and the

SBA) under the PPP Loan in the total amount of $2,514,521.51.

           5.       Effective October 2, 2020, and thus pre-petition, the SBA issued its SBA

Procedural Notice, Control No.: 5000-20057 (the “SBA Notice”). A true and correct copy of the

SBA Notice is attached hereto as Exhibit “C”. The SBA Notice is currently in effect and

delineates the SBA’s “…required procedures for changes of ownership of an entity that has



1
    H.R. 748. 15 U.S.C. §§ 636, et seq.

_____________________________________________________________________________________________
FROST BANK’S OBJECTION TO DEBTOR’S SALE MOTION                                         PAGE 2
Case 20-43267-elm11 Doc 68 Filed 11/11/20              Entered 11/11/20 15:43:55          Page 3 of 6




received Paycheck Protection Program (PPP) funds (a “PPP borrower”).” See Exhibit “C”, page

1. For purposes of the SBA Notice, a “change of ownership” “…will be considered to have

occurred when…(2) the PPP borrower sells or otherwise transfers at least 50 percent of its assets

(measured by fair market value), whether in one or more transactions…”. See Exhibit “C”, page

1. The SBA Notice does not relieve a PPP borrower of its required procedures upon the filing of a

bankruptcy proceeding; indeed, the SBA Notice contains no reference to bankruptcy.

                                          II. OBJECTION

       6.      Frost objects to the Sale Motion as the Proposed Sale is subject to the SBA Notice,

yet the Debtor is failing to comply with the requirements of that Notice. After disclosing that the

Debtor sold both of its real property facilities and its vehicles pre-petition, the Sale Motion requests

approval of a sale of substantially all of the Debtor’s remaining assets. This Proposed Sale alone,

and especially when combined with the Debtor’s pre-petition sales of property, constitutes a

“change of ownership” as defined within the SBA Notice. See Exhibit “C”, page 1, footnote 1.

       7.      Under the SBA Notice, there are no restrictions on a “change of ownership” if, prior

to the closing of the sale, the PPP Loan has been paid in full. Exhibit “C”, page 2, para. 1.

Alternatively, if the PPP Loan is not satisfied in full prior to the sale closing, the Debtor may still

comply with the SBA Notice so long as it

       …completes a forgiveness application reflecting its use of all of the PPP loan
       proceeds and submits it, together with any required supporting documentation, to
       the PPP Lender, and an interest-bearing escrow account controlled by the PPP
       Lender is established with funds equal to the outstanding balance of the PPP loan.

Exhibit “C”, page 3, para. 2(a)(ii).

       8.      If the PPP Loan is not first paid in full, and in the absence of either the forgiveness

application or the escrow of funds as outlined above, “prior SBA approval of the change of

ownership is required and the PPP Lender may not unilaterally approve the change of ownership.”


_____________________________________________________________________________________________
FROST BANK’S OBJECTION TO DEBTOR’S SALE MOTION                                         PAGE 3
Case 20-43267-elm11 Doc 68 Filed 11/11/20            Entered 11/11/20 15:43:55         Page 4 of 6




Exhibit “C”, page 3, para. 2(b). In furtherance of the SBA’s review and approval of the change of

ownership, among other information, the Debtor is responsible for providing (i) “disclosure of

whether the buyer has an existing PPP loan and, if so, the SBA loan number;” and (ii) “a list of all

owners of 20 percent of more of the purchasing entity” (collectively, the “Buyer Information”).

See Exhibit “C”, page 2, and 4, para. 2(b)(v) and (vi).

        9.     In the instant case, the Debtor has failed to satisfy any one of the foregoing

requirements of the SBA Notice and has failed to provide the Buyer Information. The Debtor’s

failure to comply with the SBA Notice and obtain the requisite approve for the Proposed Sale may

result in the SBA’s refusal to forgive the over $2.5 million PPP Loan. As a Debtor in Possession,

the Debtor has a fiduciary obligation to its creditors to do everything in its power to obtain

forgiveness of the PPP Loan, and thus, reduce the total unsecured creditors’ pool. Knowingly

disregarding the requirements of the SBA Notice runs afoul of this fiduciary duty.

        10.    Frost, therefore, must object to the Sale Motion and the Proposed Sale until the

Debtor complies with its obligations for approval of the Proposed Sale under the SBA Notice, and

such approval is obtained from the SBA. See Exhibit “C”, page 3, para. 2(b) (“…the PPP Lender

may not unilaterally approve the change of ownership.”). To this end, Frost additionally

respectfully requests that the Debtor, or PetroSmith, be required to provide the Buyer Information

to Frost.

                                         III. JOINDER

        11.    To the extent not inconsistent with the foregoing, Frost joins in any additional

objections to the Sale Motion which may be filed by the SBA or any other creditors or parties-in-

interest.




_____________________________________________________________________________________________
FROST BANK’S OBJECTION TO DEBTOR’S SALE MOTION                                         PAGE 4
Case 20-43267-elm11 Doc 68 Filed 11/11/20              Entered 11/11/20 15:43:55      Page 5 of 6




                                           IV. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Frost requests that the Court sustain this

Objection, deny Debtor’s Sale Motion and the relief requested therein, order the Debtor and

PetroSmith to disclose the Buyer Information to Frost, and award Frost such further relief, general

or special, at law or in equity, to which Frost may show itself justly entitled.

                                               Respectfully Submitted,


                                               QUILLING, SELANDER, LOWNDS,
                                                  WINSLETT & MOSER, P.C.
                                               2001 Bryan Street, Suite 1800
                                               Dallas, Texas 75201
                                               (214) 871-2100 (Telephone)
                                               (214) 871-2111 (Fax)

                                               By: /s/ Joshua L. Shepherd
                                                 Michael J. Quilling
                                                 Texas Bar No. 16432300
                                                 Joshua L. Shepherd
                                                 Texas Bar No. 24058104
                                               ATTORNEYS FOR FROST BANK




_____________________________________________________________________________________________
FROST BANK’S OBJECTION TO DEBTOR’S SALE MOTION                                         PAGE 5
Case 20-43267-elm11 Doc 68 Filed 11/11/20             Entered 11/11/20 15:43:55         Page 6 of 6




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on November 11, 2020, a true and correct copy of
the foregoing document was served by electronic transmission via the Court’s CM/ECF system
upon all parties registered to receive electronic notice in this bankruptcy case, including the Debtor
and PetroSmith Equipment, LP, through their respective counsel as listed below. A true and correct
copy of the foregoing document was also served by email and first class mail, postage prepaid,
upon the SBA, as listed below.

 Stephen A. McCartin (TX 13374700)                  Brent R. McIlwain (TX 24013140)
 Mark C. Moore (TX 24074751)                        Brian J. Smith (TX 24066101)
 Emily Shanks (TX 24110350)                         Holland & Knight LLP
 FOLEY GARDERE                                      200 Crescent Court, Ste. 1600
 Foley & Lardner LLP                                Dallas, TX 75201
 2021 McKinney Avenue, Suite 1600                   Tel.: (214) 964-9500
 Dallas, TX 75201                                   Fax (214) 964-9501
 Telephone: (214) 999-3000                          brent.mcilwain@hklaw.com
 Facsimile: (214) 999-4667                          brian.smith@hklaw.com
 smccartin@foley.com
 mmoore@foley.com                                   COUNSEL TO PETROSMITH EQUIPMENT,
 eshanks@foley.com                                  LP

 PROPOSED COUNSEL TO DEBTOR AND
 DEBTOR-IN-POSSESSION


 Commercial Loan Service Center – Little Rock
 US Small Business Administration
 2120 Riverfront Drive, Suite 100
 Little Rock, AR 72202-1794
 LRSC.Servicing@sba.gov

 SMALL BUSINESS ADMINISTRATION
 (“SBA”)

                                                       /s/ Joshua L. Shepherd
                                                      Joshua L. Shepherd




_____________________________________________________________________________________________
FROST BANK’S OBJECTION TO DEBTOR’S SALE MOTION                                         PAGE 6
